DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 47-51, 59 and 61-62) in the reply filed on 2/5/2021 is acknowledged.
	Claim 1-46 has/have been canceled, claim 52-58 and 60 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 47-51, 59 and 61-62 have been considered on the merits. 

Claim Objections
Claims 59 and 61-62 are objected to because of the following informalities:  
The term “in-vitro” in line 4 of claim 61 would be “in vitro” instead. 
Claims 59 and 62 disclose the term “non-fetal serum” at the end of the claims. It would be more appropriate as “a non-fetal serum” instead. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-51, 59 and 61-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 47 discloses the term “[Stro-1+]” in line 2 and “[Ang1:VEGF]” in line 4. It is not clear what this terms intend to point out. The terms are in the bracket, which would be used as a claim amendment. It appears that the bracket in the instant claims is not for deleting the term as a part of the amendment. Applicant is advised to either delete the term or remove the bracket.
Claims 59 and 61-62 disclose the phrase “short acting” and “long acting”. The term “short” or "long" in the claims is a relative term which renders the claim indefinite.  The term “short” or "long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 59 and 62 disclose the phrase “does not contain a substantial amount of a long acting L-ascorbic acid derivative”. It is not clear what the substantial amount of the long acting L-ascorbic acid derivative would be included or excluded from the method steps in the claims. There is no definition for the phrase “substantial amount” in the specification. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 59 and 61-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant generically claims a “derivative” of short/long acting ascorbic acid, however the specification does not contain an adequate description for the entire scope of this limitation and thus the claims.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 47-51, 59 and 61-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,400,218. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ’218 patent disclose a substantially similar, if not identical, cell composition comprising MPCs expressing the claimed ratio of Ang1:VEGF, and the amount of Ang1 and VEGF per million cells. Furthermore, the cell composition of the ‘218 patent is produced by the same culture process as claimed in the instant specification. Thus, the claims of the ‘218 patent render the claims of the instant application obvious.
Claims 47-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14-15 and 17-19 of U.S. Patent No. 10,624,930.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ’930 patent disclose a composition of mesenchymal precursor cells identical to the claimed cell composition. The cell composition of the ‘930 patent comprises MPCs expressing the ratio of Ang1:VEGF, .
Claim 47-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19-20, 22-24 of copending Application No. 16/828,121 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because he claims of the ’121 application disclose a composition of mesenchymal precursor cells identical to the claimed cell composition. The cell composition of the ’121 application comprises MPCs expressing the ratio of Ang1:VEGF, and the amount of Ang1 and VEGF per million cells as claimed in the instant application. Thus, the claims of the ’121 application render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632